DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         BGC PARTNERS, LLC,
                              Appellant,

                                    v.

                       LALUMFLAND, LLC, et al.,
                             Appellee.

                              No. 4D20-2713

                              [June 23, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas Richard Lopane, Judge; L.T. Case No. CACE
19-007000.

    Mark S. Roher of Law Office of Mark S. Roher, P.A., Pembroke Pines,
for appellant.

   Christopher G. Berga of BergaLaw, PA, Coral Gables, for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., CIKLIN and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.